PER CURIAM
*217Mother and father each appeal permanency judgments with respect to two of their children, K and S. The judgments continue the children's permanency plans as reunification. Parents contend that the judgments do not satisfy the requirements of ORS 419B.476(5) in a number of ways, including by omitting "a brief description of the efforts the department has made with regard to the case plan in effect at the time of the permanency hearing," as ORS 419B.476(5)(a) mandates. The state concedes that the judgments lack the description of the department's efforts required by ORS 419B.476(5)(a),1 and, further, that the error requires us to reverse and remand under Dept. of Human Services v. T. H. , 254 Or. App. 394, 401, 294 P.3d 531 (2012), and State ex rel. DHS v. M. A. , 227 Or. App. 172, 183-84, 205 P.3d 36 (2009). In view of T. H. and M. A. , we accept the state's concession and reverse and remand.
Reversed and remanded.

The judgments refer to an "attached" Exhibit 1 as containing the description of the department's efforts, but no Exhibit 1 is attached to the judgments. The record contains three documents designated Exhibit 1 and it is unclear which of those, if any, the juvenile court intended to reference.